UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6008



SEAN MCCALL,

                                              Plaintiff - Appellant,

          versus


BERKELEY COUNTY SHERIFF; BERKELEY COUNTY
SHERIFF’S DEPARTMENT; BERKELEY COUNTY
DETENTION CENTER,

                                           Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CA-02-2448-2-18)


Submitted:   July 15, 2004                 Decided:   July 20, 2004


Before MOTZ, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sean McCall, Appellant Pro Se. James Albert Stuckey, Jr., Alexia
Pittas-Giroux, STUCKEY LAW OFFICES, P.A., Charleston, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Sean McCall appeals the district court’s order dismissing

his 42 U.S.C. § 1983 complaint and related state tort claims.                     We

have     reviewed       the     record   and     find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.    See McCall v. Berkeley County Sheriff, No. CA-02-2448-2-18

(D.S.C. Nov. 18, 2003). We dispense with oral argument because the

facts    and    legal    contentions     are     adequately    presented    in   the

materials      before     the    court   and     argument    would   not   aid   the

decisional process.



                                                                           AFFIRMED




                                         - 2 -